Exhibit 10.2

 

[g167591kki001.jpg]

 

25 Orinda Way
Orinda, CA 94563

t. 925 253 4500
f. 925 253 4599

www.intraware.com

 

August 1, 2005

 

Peter H. Jackson

Chairman, Chief Executive Officer and President

Intraware, Inc.

25 Orinda Way

Orinda, CA 94563

 

Dear Peter:

 

I am delighted to inform you that the Compensation Committee has approved the
following bonus plan for you for the 2006 fiscal year.  You will be eligible to
receive a cash bonus of $150,000 if Intraware achieves certain corporate goals
with respect to:

 

1.               Intraware’s annual revenue growth between fiscal years 2005 and
2006,

 

2.               decrease in Intraware’s loss from operations between fiscal
years 2005 and 2006,

 

3.               Intraware’s net cash provided from operating activities in
fiscal year 2006, and

 

4.               Intraware’s cash balance at the end of fiscal year 2006, net of
amounts payable as bonuses.

 

The specific dollar amount associated with each goal will be communicated to you
separately by the Compensation Committee.

 

Any bonus will be paid within 15 days after the issuance of the fiscal year-end
audit report by Intraware’s independent registered public accounting firm for
the 2006 fiscal year.  Any payout of a bonus is subject to final approval by the
Compensation Committee.

 

Very truly yours,

 

/s/ MELINDA ERICKS

 

 

Melinda Ericks

Director of Human Resources

 

--------------------------------------------------------------------------------